DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of  Claims 9 and 10 “the heat dissipation conductive flexible board is further directly cut and applied as composite cooling fins” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 10 are objected to because of the following:  Regarding claims 9 and 10 as explained above subject matter “the heat dissipation conductive flexible board is further directly cut and applied as composite cooling fins” is not shown in the drawings. Claims are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong Hwan Jung PCT/KR2020/000307 Pub. Date 07/16/2020 (US 2021/0321509 used for rejection).
As per claim 1 Jung disclose; 
A heat dissipation conductive flexible board (Fig. 1), having an assembly comprising: 
at least a single layer thin board (200), wherein, the single layer thin board having a first functional thin layer (220) and a first conductive thin layer (210), wherein, 
the first functional thin layer (220), which is a ceramic material, graphene material (Para 0047 graphite powder layer or graphitic carbon layer, is equivalent to graphene see fig. 4) or a glue material (Para 0047with binder); and 
the first conductive thin layer (220), the thickness of which lies between 0.1 micrometers ~ 5 millimeters (Fig. 9 and 10 disclose thickness range of layer), and is laminated to the first functional thin layer (220); 
at least one double layer thin board (100), wherein, the double layer thin board having a second functional thin layer (130) and a third functional thin layer (120 )and a second conductive thin layer (110), 
wherein, 
the second functional thin layer, which is a ceramic material, graphene material, or a glue material (Para 0036 “a flexibly bendable thin-film form by bonding a polyimide (PI) film to the lower side of a copper (Cu) film using an adhesive,” adhesive is glue material); 
the third functional thin layer, which is a ceramic material, graphene material, or a glue material (Para 0036 “a flexibly bendable thin-film form by bonding a polyimide (PI) film to the lower side of a copper (Cu) film using an adhesive,” adhesive is glue material); and 
the second conductive thin layer, the thickness of which lies between 0.1 micrometers ~ 5 millimeters (Fig. 9 and 10 disclose thickness range of layer), and is laminated between the second functional thin layer and the third functional thin layer; by using at least a spraying, coating (Para 0045 “coating”), or printing method to manufacture the single layer thin board (Para 0045 “The heat dissipation layer 200 is formed in a thin-film form by coating”) and the double layer thin board (Para 003 “printed circuit board”, contains printed layer), after which the single layer thin board and the double layer thin board are laminated together (through “PSA” adhesive layer) to form the heat dissipation conductive flexible board having a multi-layer conductive structure (fig. 1).

As per claim 2 Jung disclose; 
the materials for the first conductive thin layer (Para 0049 “aluminum layer 210”) and the second conductive thin layer are at least copper foil (Para 0036 “copper (Cu) film”), aluminum foil, silver paste, carbon nanotubes, electrically conductive ink, tin paste, or copper paste.

As per claim 3 Jung disclose; 
the first conductive thin layer (printed circuit board with Cu film) and the second conductive thin layer (aluminum layer) are provided with current conducting circuit patterns to enable electron channeling (Both Copper and Aluminum are enabled for electron channeling as both are good conductor).

As per claim 6 Jung disclose;
wherein at least the first functional thin layer, the second functional thin layer, or the third functional thin layer is a glue material, the thickness of which is 0.1-100 micrometers. (fig. 9 “the bonding adhesive is 9 um”)

As per claim 8 Jung disclose;
the total thickness of the heat dissipation conductive flexible board is greater than or equal to 25 micrometers. (Fig. 9 GCL+AL 50um)

As per claim 9 Jung disclose; (As best understood)
the heat dissipation conductive flexible board is further directly cut and applied as composite cooling fins; non-functional edges of the composite cooling fins are exposed to external environment to provide heat dissipation areas required for heat dissipation. (Para 0059 disclose various forms of heat dissipation shapes of dissipation layer 200 fig. 1 shows item 10 bended same as fins for dissipating heat)

As per claim 10 Jung disclose; (As best understood)
wherein the heat dissipation conductive flexible board is further directly cut and applied as bendable three-dimensional composite cooling fins; non-functional of the bendable three-dimensional composite cooling fins are exposed to external environment to provide heat dissipation areas required for three-dimensional heat dissipation. (Para 0059 disclose various forms of heat dissipation shapes of dissipation layer 200 fig. 12 shows item 300 bended same as fins for dissipating heat)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of CHAO-MIN LAI (LAI) US 2017 /0367175.
As per claims 4 and 5 Jung does not specifically disclose, 
alternative materials or size of layers;. at least the first functional thin layer, the second functional thin layer, or the third functional thin layer is a ceramic material, the thickness of which is 0.1-150 micrometers. And at least the first functional thin layer, the second functional thin layer, or the third functional thin layer is a graphene material, the thickness of which is 0.1-150 micrometers.
	However in analogues art of heat dissipation LAI teaches
alternative materials or size of layers;. at least the first functional thin layer, the second functional thin layer, or the third functional thin layer is a ceramic material (Para 0025 “electrical insulating heat dissipation layer, such as
a ceramic “), the thickness of which is 0.1-150 micrometers (Para 0025 “20 μm to about 35 μm”). And at least the first functional thin layer, the second functional thin layer, or the third functional thin layer is a graphene material (Para 0024 “ graphene,”), the thickness of which is 0.1-150 micrometers (about 20 μm
to about 25 μm).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by LAI to the device of Jung would have yielded predicable results and resulted in an improved assembly, that would allows for reduction in thickness and option to use alternative materials as required by applications or use.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wm. Todd Crandell (Crandell) US 8,143,631.
As per claim 7 Jung does not teach;
the single layer thin board and the double layer thin board use a large area reel to reel configuration or sheet to sheet configuration for laminating; moreover, the width of the coil material or sheet material is greater than or equal to 125 millimeters.
	However in analogues art Crandell teaches use of reel in lamination process see (fig. 11 and Col. 5 line 52 reel configuration) and width of up to 18.00 inches which is greater than 125 mm (4.921 inches).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Crandell to the device of Jung would have yielded predicable results and resulted in an improved assembly, that would allows for producing large length wound on roll and paying out a desired length of the layered structure from the reel and cutting the desired length. (Col. 7 lines 60-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835